Citation Nr: 0926246	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The matter was remanded for additional evidentiary 
development in February 2006 and December 2006.


FINDINGS OF FACT

Throughout the pendency of this appeal, the Veteran's lumbar 
spine disability has not been characterized by severe 
limitation of motion; or, severe lumbosacral strain including 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion; or, severe recurring attacks of 
intervertebral disc syndrome with intermittent relief; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; or, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002, to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
types of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2002, June 2006, and August 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life, as well as general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice and the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in September 2002, April 2006, and August 2008.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Rating Principles
A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered.  38 
C.F.R. § 4.59.

Factual Background
The Veteran's claim of entitlement to an increased disability 
rating for his service-connected lumbar spine disability was 
received in July 2001.  The Veteran alleges that his current 
lumbar spine disability is characterized by tension in the 
back muscles, pain in the hips and pelvis, and sciatic pain 
in the left leg.

A review of the VA treatment records reveals multiple 
complaints regarding his lumbar spine disability.  In October 
2001, the Veteran complained of leg pains; however, the 
examiner determined that there was no evidence of vascular 
claudication.  He opined that they were most likely a 
response to a relatively acute onset of physical exertion.  
The Veteran was advised to slow down and do his physical 
exercises gradually and then increase slowly.

The Veteran was afforded a VA examination in September 2002.  
He presented with complaints of low back pain that radiated 
into the lower extremities, with associated tingling and 
numbness.  Range of motion testing revealed flexion to 
130 degrees, with complaints of stiffness.  Extension was to 
20 degrees, with complaints of stiffness.  Rotation and 
lateral bending were to 30 degrees, bilaterally, with no 
complaints of pain.  There was no sensory disturbance noted 
in either lower extremity.  

In February 2003, the RO determined that a disability rating 
in excess of 20 percent was not warranted for the Veteran's 
service-connected lumbar spine disability.  

An MRI report, dated in April 2003, demonstrated disc 
desiccation, disc bulge and facet hypertrophy at L5S1, 
resulting in moderate bilateral neural foraminal narrowing, 
right greater than left.  There was also evidence of a mild 
broad based bulge at L3-4 resulting in mild bilateral neural 
foraminal narrowing and tiny central disc herniation at L4-5.  
There was no evidence of spinal stenosis.

Upon VA examination dated in April 2006, the Veteran 
presented with complaints of low back pain that radiated into 
his legs.  Physical examination of the spine revealed normal 
curvature.  There was no evidence of tenderness s or 
deformities.  The Veteran exhibited forward flexion to about 
85 degrees, without pain.  Extension was to 25 degrees, with 
mild pain.  Lateral flexion was to 25 degrees, with minimal 
pain.  Extension and lateral flexion were limited by an 
additional 5 degrees due to pain.  Rotation was to 35 
degrees, bilaterally.  Rotation was additionally limited by 
10 degrees due to pan.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  Deep 
tendon reflexes were 1+ and equal in the lower extremities.  
Foot drop testing was negative, bilaterally.  There was good 
pinprick sensation and strength in the lower extremities.  
There was no evidence of muscle atrophy or spasms.  Straight 
leg raising was to 80 degrees, without back pain.  Gait was 
normal.  X-rays revealed an undisplaced and L5 spondylolysis.   
No compression discs were maintained.  The alignment was 
unremarkable. The Veteran was diagnosed as having 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with radicular pain in both legs.

In March 2003, the Veteran presented for treatment of 
worsening back pain with associated stiffness.  The pain also 
radiated into his left leg.  Physical examination 
demonstrated mild point tenderness at T12-L1.  There was no 
obvious kyphosis or scoliosis.  Range of motion was within 
normal limits, without any stiffness or discomfort.  
Bilateral lower extremity straight leg raising was negative.  
The examiner opined that the mid to lower back pain with 
radiculopathy to the left lower extremity was most likely due 
to sciatica.  In June 2003, the Veteran refused any 
aggressive treatment because his back pain was tolerable.  In 
January 2004, the Veteran's left foot pain with numbness 
etiology was determined to be uncertain; however, he did note 
that he believed it was radicular.  

In June 2006, the Veteran was diagnosed as having bilateral 
leg discomfort uncertain definite etiology, but likely a 
combination of degenerative arthritis of the lumbar spine and 
left hip osteoarthritis.  There was no evidence of lower 
extremity vascular claudication.  In July 2006, there was no 
evidence of significant point or percussion tenderness over 
the lumbar spine.  Straight leg raising was positive of the 
right side.  On the left side it appeared negative.  Range of 
motion was within normal limits.  Deep tendon reflexes were 
2+ in the knees.  There was no motor or sensory loss in the 
lower extremities.  An MRI dated in August 2006, revealed 
spondylolysis at L5 with first degree spondylolisthesis.  In 
February 2007, an MRI revealed some disc protrusion at the 
L5-S1 level, both anteriorly and posteriorly.  Posteriorly, 
there appeared to be some compromise of the right root sleeve 
and nerve root at that level.  

In August 2008, the Veteran was afforded an additional VA 
examination.  Physical examination of the spine did not 
reveal any deformities, tenderness, or swelling.  Flexion was 
to 85 degrees, without pain.  Extension was to 20 degrees, 
with mild pain.  Lateral flexion and rotation were to 20 
degrees, with mild pain, bilaterally.  In lower extremities 
pinprick sensation and strength was normal.  Straight leg 
raising produced mild back pain.  Deep tendon reflexes were 
1+ and equal in the lower extremities.  There was negative 
foot drop, bilaterally.  Motor skills were normal.  There was 
no evidence of muscle atrophy or spasms.  Active range of 
motion did not produce fatigue r incoordination.  There was 
no additional loss in range of motion with repetitive motion.  
The Veteran was diagnosed as having bilateral 
spondylosis/spondylolysis at L5, grade I spondylolisthesis at 
L5 on S1, degenerative disc disease at L5-S1.  There was also 
slight degenerative changes in the lower thoracic upper 
lumbar spin with small osteophytes.  The right hip end right 
leg pain were more likely than not related to the sciatica.  
There was no apparent numbness present in the right left.  
The examiner estimated the leg pain to be mild to moderate.  
The degenerative disc disease/degenerative joint disease were 
considered to be moderate.  There was no evidence in the 
record that the Veteran required bed rest.  

Analysis
The Veteran is claiming entitlement to a disability rating in 
excess of 20 percent for his service-connected lumbar spine 
disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment 
affecting Diagnostic Code 5293 was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

It is noted that the evidence of record includes diagnostic 
evidence of disc bulging; accordingly, all prior versions of 
the law, to include those addressing intervertebral disc 
syndrome, will be considered here.

Old and New Criteria for Degenerative Joint Disease
Based on Limitation of Motion

Under the old criteria, limitation of motion of the lumbar 
spine is rated under Diagnostic Code 5292.  The criterion 
under Diagnostic Code 5292 for a 20 percent is moderate 
limitation of motion.  A 40 percent evaluation was warranted 
for limitation of motion that was severe.  

Also applicable is Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Under Diagnostic Code 5295, the criteria 
for a 20 percent are muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain that included listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

The terms "moderate" and "severe" are not expressly 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5292 and 5295, and either 
eliminated or renumbered the old Diagnostic Codes.  Also, 
under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.

Under the General Rating Formula for rating orthopedic 
manifestations, the criteria for a 20 percent rating under 
the General Rating Formula are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

Accordingly, with regard to the rating criteria in effect 
prior to September 26, 2003, in order to warrant the next 
available schedular rating of 40 percent under Diagnostic 
Code 5292, the Veteran's lumbar spine disability would have 
to be characterized by severe limitation of motion. On VA 
examination in September 2002, flexion was to 130 degrees, 
extension was to 20 degrees, lateral flexion was to 30 
degrees, right and left, and rotation was to 30 degrees, 
right and left.  The combined range of motion was greater 
than 235 degrees.  On VA examination in April 2006, flexion 
was to 85 degrees, extension was to 20 degrees, lateral 
flexion was to 20 degrees, right and left, and rotation was 
to 25 degrees, right and left.  Taking into the additional 
limitation of motion due to pain, the combined range of 
motion was greater than 195 degrees 
(85(flexion)+20+20+20+25+25 = 195 degrees).  On VA 
examination in August 2008, flexion was to 85 degrees, 
extension was to 20 degrees, lateral flexion was to 
20 degrees, right and left, and rotation was to 20 degrees, 
right and left.  The combined range of motion was greater 
than 185 degrees.  Accordingly, at its worst, the combined 
range of motion of the lumbar spine was 80% of normal or 
greater, severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292 is not demonstrated, considering 
such factors as functional loss due pain, weakened movement, 
fatigability, and painful motion.  38 C.F.R. §§4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating criteria in effect prior to 
September 26, 2003, in order to warrant the next available 
schedular rating of 40 percent under Diagnostic Code 5295, 
pertaining to lumbosacral strain, the Veteran's lumbar spine 
disability would have to be characterized by severe 
lumbosacral strain.  His severe lumbosacral strain would 
include listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  None of the aforementioned VA 
examinations or VA treatment reports has noted any abnormal 
mobility.  Rather, no spinal abnormality has been noted and 
the Veteran's gait has been characterized as normal.  
Accordingly, the criteria for a 40 percent disability rating 
under Diagnostic Code 5295 have not been met. 

With regard to the rating criteria in effect as of 
September 26, 2003, in order to warrant the next available 
schedular rating of 40 percent under the General Rating 
Formula, the Veteran's lumbar spine disability would have to 
be characterized by forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  At its worst, the Veteran's 
range of forward flexion has been documented to 85 degrees 
and there is no evidence of record of ankylosis of the entire 
thoracolumbar spine.  Accordingly, the criteria for the next 
higher rating based on combined range of motion are not met, 
considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion.  38 
C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Old and New Criteria for Degenerative Disc Disease 

During the pendency of the appeal, the criteria for rating 
degenerative disc disease under Diagnostic Code 5293 were 
amended twice, effect September 23, 2002, (old), and 
effective September 26, 2003 (new).

Under the old Diagnostic Code 5293, that is, the version in 
effect prior to September 23, 2002, a 20 percent evaluation 
was warranted for moderate recurring attacks of the condition 
involving symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 40 percent evaluation 
contemplated severe recurring attacks with intermittent 
relief.  A 60 percent evaluation was afforded for pronounced, 
recurring attacks with persistent symptoms and little 
intermittent relief.

The Veteran argues that an increased disability rating is 
warranted because he experiences severe recurring attacks 
with intermittent relief.  The Board acknowledges that the 
Veteran experiences recurring attacks that involve symptoms 
compatible with sciatic neuropathy; however, they have not 
been characterized as severe.  Upon VA examination dated in 
September 2002, there was no evidence of sensory disturbance 
in the lower extremities.  Additionally, subsequent 
examinations dated in April 2006 and August 2006, noted that 
deep tendon reflexes were 1+ and equal and there was no 
evidence of foot drop.  Moreover, upon VA examination dated 
in August 2008, the Veteran's overall degenerative disc 
disease was characterized as moderate and his sciatic leg 
pain was specifically characterized as mild to moderate.  
Accordingly, the Veteran's disability picture does not rise 
to the level of severe intervertebral disc syndrome such as 
to warrant a disability rating in excess of 20 percent under 
the rating criteria in effect prior to September 23, 2002.

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under that code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria of the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

As previously noted, a rating in excess of 20 percent is not 
warranted under General Rating Formula because forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less and there is no favorable ankylosis of the 
entire thoracolumbar spine. 

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243.  To warrant an 
evaluation of 20 percent based on intervertebral disc 
syndrome, there must be medical evidence that the Veteran's 
degenerative disc disease of the lumbar spine is manifested 
by incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks.  A 40 percent rating is warranted when there is 
evidence of  incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective prior to September 26, 2003, and Diagnostic 
Code 5243, effective September 26, 2003.

A disability rating in excess of 20 percent is also not 
warranted under the amended criteria because there is no 
evidence of incapacitating episodes in the record.  In 
August 2008, a VA examiner specifically noted that there was 
no evidence in the record that the Veteran's lumbar spine 
disability had resulted in prescribed bed rest.

Accordingly, the Veteran also does not warrant a disability 
rating in excess of 20 percent for the taking into account 
the manifestations of degenerative disc disease of his 
service-connected lumbar spine disability.  In this respect, 
there is no evidence of record of incapacitating episodes 
such as to warrant an increased disability rating under the 
old Diagnostic Code 5293 or under the new Formula for Rating 
Intervertebral Disc Syndrome Based.  Additionally, there is 
no evidence of neurological manifestations or of objective 
neurological abnormalities indicative of mild incomplete 
paralysis of the sciatic nerve. 

In conclusion, on the evidence of the record, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the Veteran's service-connected 
lumbar spine disability, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 



Extraschedular Rating
Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  The manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  









Also there is no showing that the manifestations have 
required frequent hospitalizations.  An increased rating is 
therefore not in order.


ORDER

A disability rating in excess of 20 percent for a lumbar 
spine disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


